DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/16/2022 have been fully considered but they are not persuasive.
Applicant argues cited references fail to teach limitations wherein the simulated audience feedback comprises auditory audience feedback, wherein the auditory audience feedback comprises a mix of different types of sounds that simulate an audience, and wherein the auditory audience feedback comprises one or more of laughing, clapping, and cheering. The examiner respectfully disagrees.
Anderson et al teaches video and audio analysis software may be used to capture an online audience's reaction to an online performance, average those reactions across audience members, and present the performers and audience with a representation of the audience reaction. The audience reaction may be presented in near real time, or it may be mapped visually with a recording of the performance. In the first case, performers receive nearly immediate feedback (e.g., audience laughs) (Para. 0012). Individual audience members or their avatars may be presented to the performer and to the other audience members (Para. 0018). The audience responses 20 may take any of a variety of different forms as described in more detail below. The feedback may be actual audio or video or both of particular users of the devices. The high speed responses are combined into a single stream. This allows the actual laugh, cry, shout or other utterance as well as any visual signals to be sent to the audience and to the performers as a single signal (Para. 0029). Thus, combination meets claimed limitations. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., raw audience audio is different from simulated audience feedback that comprises a mix of different types of sounds that simulate an audience) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al (US PG Pub No. 2014/0007147), in view of Nakagawa et al (US PG Pub No. 2017/0264954).
Regarding claims 1, 8 and 15, Anderson et al teaches a system comprising:
one or more processors; and logic encoded in one or more non-transitory computer-readable storage media for execution by the one or more processors and when executed operable to cause the one or more processors to perform operations (Figures 3, 6; Para. 0036-37) comprising:
receiving a video of a target user (i.e. performer) from a target client device [30] (Figure 1; Para. 0023); 
providing the video to a plurality of audience client devices [12, 14, 16] (Figure 1; Para. 0023); 
receiving raw audience feedback from the plurality of audience client devices (Para. 0022); and 
providing simulated audience feedback to the target client device [30] based on one or more predetermined audience feedback policies, wherein the target client device [30] provides the simulated audience feedback to the target user (i.e. performer) (Figure 1; Para. 0018, 0022-23, 0042, 0045, 0051-52), wherein the simulated audience feedback comprises auditory audience feedback (Para. 0022), wherein the auditory audience feedback comprises a mix of different types of sounds that simulate an audience, and wherein the auditory audience feedback comprises one or more of laughing, clapping, and cheering (Para. 0012, 0022, 0029). The reference is unclear with respect to determining an intensity level and based on the intensity level of the raw audience feedback; tracking incremental changes in the raw audience feedback; determining trends in the raw audience feedback; based on the trends in the raw audience feedback. 
In similar field of endeavor, Nakagawa et al teaches determining an intensity level and based on the intensity level of the raw audience feedback (Figure 7; Para. 0065-68); tracking incremental changes in the raw audience feedback (Fig. 5; Para. 0050); determining trends in the raw audience feedback; based on the trends in the raw audience feedback (Figure 5; Para. 0050-52). Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the common knowledge purpose of providing performer with energy and excitement level of audience to create true live experience. 
Claims 2, 9 and 16 are rejected wherein the logic when executed is further operable to cause the one or more processors to perform operations (Anderson: Figures 3 and 6) comprising:
aggregating the raw audience feedback; characterizing the raw audience feedback; and generating the simulated audience feedback based on the characterizing of the raw audience feedback and the one or more predetermined audience feedback policies (Anderson: Figures 1, 2A, B; Para. 0015, 0018, 0022-23, 0042, 0045, 0051-52).
Claims 3, 10 and 17 are rejected wherein the logic when executed is further operable to cause the one or more processors to perform operations comprising providing simulated audience feedback to the target client device based on the raw audience feedback and the one or more predetermined audience feedback policies (Anderson: Figure 1; Para. 0018, 0022-23, 0042, 0045, 0051-52).
Claims 4, 11 and 18 are rejected wherein the simulated audience feedback comprises one or more of visual audience feedback, auditory audience feedback, and haptic audience feedback (Anderson: Para. 0017-18).
Claims 5, 12 and 19 are rejected wherein at least one predetermined audience feedback policy of the one or more predetermined audience feedback policies comprises characterizing positive and negative aspects of the raw audience feedback (Anderson: Para. 0026, 0028, 0045).
Regarding claims 6, 13 and 20, Anderson et al teaches at least one predetermined audience feedback policy of the one or more predetermined audience feedback policies as discussed above. The reference is unclear with respect to characterizing contextual information associated with the video. However, the examiner takes official notice that both concepts and advantages are well known and expected in the art. It would have been obvious to one of ordinary skill in the art to modify the reference by specifically characterizing contextual information associated with the video before the effectively filing date of the claimed invention for the common knowledge purpose of providing synchronized performance and the audience response so that immediate feedback be presented to both performers and audience members. 
Claims 7 and 14 are rejected wherein the logic when executed is further operable to cause the one or more processors to perform operations comprising providing one or more portions of the simulated audience feedback to the audience client devices based on the one or more predetermined audience feedback policies, wherein the audience client devices provide the one or more portions of the simulated audience feedback to audience users (Anderson: Figure 1; Para. 0018, 0022-23, 0042, 0045, 0051-52).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583. The examiner can normally be reached M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUNAL LANGHNOJA/Primary Examiner, Art Unit 2423